DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 11/8/2021 have been received and entered. Claims 1, 2, 6, 8, 9, 12, 13, 16, 21, 22 and 24 have been amended. Claims 7 and 23 have been cancelled. Claim 25 has been added. Claims 1-6, 8-22 and 24-25 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
Applicants’ remark has been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 8-22 and 24-25 are allowable over the prior art record because the amendment submitted by the applicant included limitations corporate into the claims 1, 9 and 16 to clarify the claimed invention, and overcome the rejection in the record. When considered the claimed invention in combination, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation in combination of “…a transmission environment circuit structures to determine a transmission condition corresponding to transmission of a subset of output data from the plurality of input sensors to the controller over a network; a network management circuit structured update a sensor data transmission protocol in response to the transmission condition; a data collection band circuit 

The closest prior art, Pal (WO 2016137848) discloses a monitoring system in sensor network for data collection comprising a plurality of sensors, a data collector, a controller (pars 0080, machine wearable sensors, machine operations data, controller/processor/computation, machine state in process); analytical predictions for machine maintenance, repair and operation may be generated through machine learning engine; a machine learning engine coupled to a predictive analytic engine for analytical predictions for machine maintenance, repair and operation generated, wherein the monitoring system predict for machine maintenance  (par 0079-0080, claim 12) having statistical models along the machine learning algorithms to predict multiple criteria of a machine state (par 0037). Other prior art, Cella et al (US 10824140) discloses network sensitive data collection system comprising a plurality of sensors, each operatively coupled to at least one of a plurality of components; sensor communication circuit; a system collaboration circuit structured; a transmission environment circuit structured; a network management circuit structured (claims 1, 18 and 25). However, the prior arts fail to teach the corresponding in combination of the claimed invention as recited in the claims 1, 9 and 16.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Cella et al (US 10921801) discloses data collection system and methods for updating sensed parameter groups based on pattern recognitions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRYAN BUI/Primary Examiner, Art Unit 2865